DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,698,188 B2 (hereinafter “Patent 188”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claim of Patent 188.
Regarding Claim 1, Patent 188 teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; wherein the through electrode is made of a conductive material such as a silicon material (Patent 188, claim 4).  While Patent 188 does not explicitly recite a dielectric layer provided between the through electrode and the semiconductor substrate, it would have been obvious to one of ordinary skill in the art to provide the dielectric layer between the through electrode and the semiconductor substrate in order to prevent from electrical shorting between the through electrode and the semiconductor substrate.
Regarding Claim 10, Patent 188 teaches an electronic apparatus provided with a solid-state imaging device, the solid-state imaging device comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; wherein the through electrode is made of a conductive material such as a silicon material (Patent 188, claim 4).  While Patent 188 does not explicitly recite a dielectric layer provided between the through electrode and the semiconductor substrate, it would have been obvious to one of ordinary skill in the art to provide the dielectric layer between the through electrode and the semiconductor substrate in order to prevent from electrical shorting between the through electrode and the semiconductor substrate.

Claims 1-3, 5-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,529,765 B2 (hereinafter “Patent 765”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claim of Patent 765.
Regarding Claim 1, Patent 765 teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; and a dielectric layer (a dielectric layer filled in a separation groove) provided between the through electrode and the semiconductor substrate, wherein the through electrode is made of a conductive material such as a silicon material (Patent 765, claim 4.  It is noted that the term “such as a silicon material” providing an optional example has no patentable weight).  Furthermore, claim 4 of Patent 765 additionally teaches that the through electrode penetrates the semiconductor substrate.  Therefore, claim 4 of Patent 765 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 765 teaches further comprising an amplifier transistor and a floating diffusion provided on the second surface of the semiconductor substrate (Patent 765, claim 4).  
Regarding Claim 3, Patent 765 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode, and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (Patent 765, claim 4).  
Regarding Claim 5, Patent 765 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode (Patent 765, claim 4).  
Regarding Claim 6, Patent 765 teaches wherein the one or more photoelectric conversion elements comprise a plurality of photoelectric conversion elements, and the through electrode is provided for each of the plurality of photoelectric conversion elements (Patent 765, claim 4 in combination with claim 8).  
Regarding Claim 7, Patent 765 teaches further comprising one or more photodiodes provided in the semiconductor substrate (Patent 765, claim 4 in combination with claim 9).  
Regarding Claim 8, Patent 765 teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (Patent 765, claim 4).  
Regarding Claim 9, Patent 765 teaches wherein the separation groove is filled with a dielectric layer having insulation properties (Patent 765, claim 4).  
Regarding Claim 10, Patent 765 teaches an electronic apparatus provided with a solid-state imaging device, the solid-state imaging device comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; and a dielectric layer (a dielectric layer filled in a separation groove) provided between the through electrode and the semiconductor substrate, wherein the through electrode is made of a conductive material such as a silicon material (Patent 765, claim 4.  It is noted that the term “such as a silicon material” providing an optional example has no patentable weight).  Furthermore, claim 4 of Patent 765 additionally teaches that the through electrode penetrates the semiconductor substrate.  Therefore, claim 4 of Patent 765 has a narrower scope of claim compared to claim 10 of the instant application.
Regarding Claim 11, Patent 765 teaches further comprising an amplifier transistor and a floating diffusion provided on the second surface of the semiconductor substrate (Patent 765, claim 4).  
Regarding Claim 12, Patent 765 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode, and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (Patent 765, claim 4).  
Regarding Claim 14, Patent 765 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode (Patent 765, claim 4).  
Regarding Claim 15, Patent 765 teaches wherein the one or more photoelectric conversion elements comprise a plurality of photoelectric conversion elements, and the through electrode is provided for each of the plurality of photoelectric conversion elements (Patent 765, claim 4 in combination with claim 8).  
Regarding Claim 16, Patent 765 teaches further comprising one or more photodiodes provided in the semiconductor substrate (Patent 765, claim 4 in combination with claim 9).  
Regarding Claim 17, Patent 765 teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (Patent 765, claim 4).  
Regarding Claim 18, Patent 765 teaches wherein the separation groove is filled with a dielectric layer having insulation properties (Patent 765, claim 4).  
Regarding Claim 19, Patent 765 teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; and a dielectric layer (a dielectric layer filled in a separation groove) provided between the through electrode and the semiconductor substrate, wherein the through electrode is made of a conductive material such as a silicon material and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (Patent 765, claim 4.  It is noted that the term “such as a silicon material” providing an optional example has no patentable weight).  Furthermore, claim 4 of Patent 765 additionally teaches that the through electrode penetrates the semiconductor substrate.  Therefore, claim 4 of Patent 765 has a narrower scope of claim compared to claim 19 of the instant application.
Regarding Claim 20, Patent 765 teaches wherein the separation groove is filled with a dielectric layer having insulation properties (Patent 765, claim 4).  

Claims 1-2, 5, 10-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,094,730 B2 (hereinafter “Patent 730”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claim of Patent 730.
Regarding Claim 1, Patent 730 teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; and a dielectric layer (a first film formed of hafnium oxide) provided between the through electrode and the semiconductor substrate, wherein the through electrode is made of a conductive material such as a silicon material (Patent 730, claim 14.  It is noted that the term “such as a silicon material” providing an optional example has no patentable weight).  Furthermore, claim 14 of Patent 730 additionally teaches that the first film has a negative fixed charge.  Therefore, claim 14 of Patent 730 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 730 teaches further comprising an amplifier transistor and a floating diffusion provided on the second surface of the semiconductor substrate (Patent 730, claim 14).  
Regarding Claim 5, Patent 730 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode (Patent 730, claim 14).  
Regarding Claim 10, Patent 730 teaches an electronic apparatus provided with a solid-state imaging device, the solid-state imaging device comprising: one or more photoelectric conversion elements provided on a side of a first surface of a semiconductor substrate; a through electrode coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate; and a dielectric layer (a first film formed of hafnium oxide) provided between the through electrode and the semiconductor substrate, wherein the through electrode is made of a conductive material such as a silicon material (Patent 730, claim 14.  It is noted that the term “such as a silicon material” providing an optional example has no patentable weight).  Furthermore, claim 14 of Patent 730 additionally teaches that the first film has a negative fixed charge.  Therefore, claim 14 of Patent 730 has a narrower scope of claim compared to claim 10 of the instant application [underlying for clarity].
Regarding Claim 11, Patent 730 teaches further comprising an amplifier transistor and a floating diffusion provided on the second surface of the semiconductor substrate (Patent 730, claim 14).  
Regarding Claim 14, Patent 730 teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor and the floating diffusion via the through electrode (Patent 730, claim 14).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite the limitation "the floating diffusion".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9, the limitation “a dielectric layer provided…a dielectric layer having” would render the claim indefinite since it is unclear whether both dielectric layers are referring to 1) the same dielectric layer or 2) two separate dielectric layers different from each other.  If both dielectric layers are referring to 1) the same dielectric layer, claim 9 should be amended to correct an antecedent basis issue.  If both dielectric layers are referring to 2) two separate dielectric layers different from each other, claim 9 should be amended to distinguish two  dielectric layers from each other.  Claims 18 and 20 are rejected with the similar reason for rejecting claim 9 as discussed above.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2015/0035028 A1; hereinafter “Fan”).
Regarding Claim 1, referring to at least Fig. 7 and related text, Fan teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements (708) provided on a side of a first surface of a semiconductor substrate (a first surface of 740 facing 708) (paragraphs 2-3, 57-62, and 66); a through electrode (714) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 740 opposite to the first surface of 740) (paragraphs 58 and 70); and a dielectric layer (2100) provided between the through electrode and the semiconductor substrate (fig. 22 and paragraph 70), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58).
Regarding Claim 2, Fan teaches further comprising an amplifier transistor (614) and a floating diffusion (606) provided on the second surface of the semiconductor substrate (paragraph 49-56).
Regarding Claim 3, Fan teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor (a gate of 614) and the floating diffusion (606) via the through electrode (figs. 6-7), and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (a separation groove filled by 2100 between 740 and 714) (paragraph 70).
Regarding Claim 5, Fan teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor (a gate of 614) and the floating diffusion (606) via the through electrode (figs. 6-7).
Regarding Claim 6, Fan teaches wherein the one or more photoelectric conversion elements comprise a plurality of photoelectric conversion elements (a imaging sensor comprising an imaging area 504 with a pixel array, wherein each pixel 700 in the pixel array including each 708), and the through electrode is provided for each of the plurality of photoelectric conversion elements (figs. 5-7 and paragraph 45-48).
Regarding Claim 8, Fan teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (a separation groove filled by 2100 between 740 and 714) (paragraph 70).
Regarding Claim 9, Fan teaches wherein the separation groove is filled with a dielectric layer having insulation properties (paragraph 70).
Regarding Claim 10, referring to at least Fig. 7 and related text, Fan teaches an electronic apparatus provided with a solid-state imaging device, the solid-state imaging device comprising: one or more photoelectric conversion elements (708) provided on a side of a first surface of a semiconductor substrate (a first surface of 740 facing 708) (paragraphs 2-3, 57-62, and 66);  a through electrode (714) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 740 opposite to the first surface of 740) (paragraphs 58 and 70); and a dielectric layer (2100) provided between the through electrode and the semiconductor substrate (fig. 22 and paragraph 70), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58).
Regarding Claim 11, Fan teaches further comprising an amplifier transistor (614) and a floating diffusion (606) provided on the second surface of the semiconductor substrate (paragraph 49-56).
Regarding Claim 12, Fan teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor (a gate of 614) and the floating diffusion via the through electrode (figs. 6-7), and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (a separation groove filled by 2100 between 740 and 714) (paragraph 70).
Regarding Claim 14, Fan teaches wherein the one or more photoelectric conversion elements are coupled to a gate of the amplifier transistor (a gate of 614) and the floating diffusion (606) via the through electrode (figs. 6-7).
Regarding Claim 15, Fan teaches wherein the one or more photoelectric conversion elements comprise a plurality of photoelectric conversion elements (a imaging sensor comprising an imaging area 504 with a pixel array, wherein each pixel 700 in the pixel array including each 708), and the through electrode is provided for each of the plurality of photoelectric conversion elements (figs. 5-7 and paragraph 45-48).
Regarding Claim 17, Fan teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (a separation groove filled by 2100 between 740 and 714) (paragraph 70).
Regarding Claim 18, Fan teaches wherein the separation groove is filled with a dielectric layer having insulation properties (paragraph 70).
Regarding Claim 19, referring to at least Fig. 7 and related text, Fan teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements (708) provided on a side of a first surface of a semiconductor substrate (a first surface of 740 facing 708) (paragraphs 2-3, 57-62, and 66); a through electrode (714) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 740 opposite to the first surface of 740) (paragraphs 58 and 70); and a dielectric layer (2100) provided between the through electrode and the semiconductor substrate (fig. 22 and paragraph 70), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58) and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (a separation groove filled by 2100 between 740 and 714) (paragraph 70).
Regarding Claim 20, Fan teaches wherein the separation groove is filled with dielectric layer having insulation properties (paragraph 70).

Claims 1, 4, 7-10, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyanami (US 2015/0115243 A1).
Regarding Claim 1, referring to at least Fig. 1 and related text, Miyanami teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements (22) provided on a side of a first surface of a semiconductor substrate (a first surface of 1 facing 22) (paragraphs 45-47 and 56); a through electrode (7) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 1 opposite to the first surface of 1) (paragraph 50); and a dielectric layer (8) provided between the through electrode and the semiconductor substrate (paragraph 50), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58 and 68).
Regarding Claim 4, Miyanami teaches wherein the dielectric layer is made of silicon oxide (paragraph 50). 
Regarding Claim 7, Miyanami teaches further comprising one or more photodiodes (PD1 and PD2) provided in the semiconductor substrate (paragraph 46). 
Regarding Claim 8, Miyanami teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (a separation groove filled by 8 between 1 and 7) (paragraph 50).
Regarding Claim 9, Miyanami teaches wherein the separation groove is filled with a dielectric layer having insulation properties (paragraph 50).
Regarding Claim 10, referring to at least Fig. 1 and related text, Miyanami teaches an electronic apparatus provided with a solid-state imaging device, the solid-state imaging device comprising: one or more photoelectric conversion elements (22) provided on a side of a first surface of a semiconductor substrate (a first surface of 1 facing 22) (paragraphs 45-47 and 56); a through electrode (7) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 1 opposite to the first surface of 1) (paragraph 50); and a dielectric layer (8) provided between the through electrode and the semiconductor substrate (paragraph 50), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58 and 68).
Regarding Claim 13, Miyanami teaches wherein the dielectric layer is made of silicon oxide (paragraph 50). 
Regarding Claim 16, Miyanami teaches further comprising one or more photodiodes (PD1 and PD2) provided in the semiconductor substrate (paragraph 46). 
Regarding Claim 17, Miyanami teaches wherein the through electrode penetrates the semiconductor substrate and is separated by the semiconductor substrate by a separation groove (a separation groove filled by 8 between 1 and 7) (paragraph 50).
Regarding Claim 18, Miyanami teaches wherein the separation groove is filled with a dielectric layer having insulation properties (paragraph 50).
Regarding Claim 19, referring to at least Fig. 1 and related text, Miyanami teaches a solid-state imaging device, comprising: one or more photoelectric conversion elements (22) provided on a side of a first surface of a semiconductor substrate (a first surface of 1 facing 22) (paragraphs 45-47 and 56); a through electrode (7) coupled to the one or more photoelectric conversion elements, and provided between the first surface and a second surface of the semiconductor substrate (a second surface of 1 opposite to the first surface of 1) (paragraph 50); and a dielectric layer (8) provided between the through electrode and the semiconductor substrate (paragraph 50), wherein the through electrode is made of a conductive material such as a silicon material (paragraph 58 and 68) and wherein the through electrode penetrates the semiconductor substrate and is separated from the semiconductor substrate by a separation groove (a separation groove filled by 8 between 1 and 7) (paragraph 50).
Regarding Claim 20, Miyanami teaches wherein the separation groove is filled with a dielectric layer having insulation properties (paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan.
Regarding Claims 4 and 13, teaching of Fan has been discussed above except silicon oxide as a material choice for the dielectric layer (2100).  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize silicon oxide as a readily available dielectric material choice in order to obtain the predictable dielectric characteristics.  

Regarding Claims 7 and 16, teaching of Fan has been discussed above except one or more photodiodes provided in the semiconductor substrate.  However, with Fan further disclosing a photodiode implemented as a type of a photodetector 602 (fig. 6 and paragraph 51), it would have been obvious to one of ordinary skill in the art to utilize the photodiode commonly formed in the semiconductor substrate as one type of the photodetector in order to provide the predictable photoelectric conversion characteristics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829